Citation Nr: 0836517	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bone spur of the 
right foot.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pseudofolliculitis 
barbae.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bleeding ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 until 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In February 2006, the veteran appeared and 
testified at a Travel Board hearing before a Veterans Law 
Judge who is no longer employed at the Board.  In May 2007, 
the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC., for further 
development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In February 2006, the veteran appeared and testified before a 
Veterans Law Judge who is no longer employed at the Board.  
In a letter received in September 2008, the veteran elected 
to have another personal hearing before a Veterans Law Judge 
who will decide his case via a videoconference hearing held 
at the RO.  The case is, therefore, REMANDED to the RO to 
accommodate that request.

The RO should schedule the veteran for a 
video conference hearing before the Board 
in the order that the first request for a 
hearing was received.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

